Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered October 16, 1990, convicting defendant, after jury trial, of rape in the first degree, and sentencing him to a term of 10 to 20 years imprisonment, unanimously affirmed.
The minor inconsistencies in the complainant’s testimony did not raise a reasonable doubt as to defendant’s guilt. The manner in which the complainant was sleeping when accosted by defendant, whether on her side or stomach, and similar discrepancies in her testimony, were minor matters which did not detract from the coherence and consistency of her account.
*437Defendant has not preserved his present claims with respect to the comments made by the prosecutor in summation, and we decline to review these claims in the interest of justice. Were we to review, we would note that the comments were, for the most part, either within the broad bounds of rhetorical comment, or responsive to defendant’s counsel’s assertion in summation that the People had "brainwashed” the complainant. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.